The motion for rehearing assumes that the court based its judgment upon a defense not pleaded or relied on by defendant, but such is not the case. Defendant, in substance, denied that there was any contract between appellant and the receivers binding them to pay, for the services rendered by appellant, the amount agreed upon with the former receivers, and relied on the action of Campbell as repudiating any such liability. Appellant claimed that his right was fixed by the action of the former receivers and was beyond the control of Campbell, acting singly. This necessitated a determination of the effect of the action of the former receivers, and the court accordingly held that, in and of itself, it did not have the effect claimed for it by appellant, for the reasons given in the opinion. And, as there was no agreement between appellant and both of the receivers, who had control of the property during the period in question in this suit, and no action of the court fixing appellant's right to charge the fund, but, on the contrary, a closing up of the receivership without action upon his claim, the court held that no charge upon the fund was created which followed it into the hands of the defendant. We see no reason to change our views; and, as no facts are shown which would enable appellant, upon another trial, to meet the objection, there is no occasion to remand the case.
Overruled.
Writ of error refused.